PER CURIAM.
The claimant, Deloris H. Parks, appeals from a final order of the Unemployment Appeals Commission [UAC] affirming the decision of the appeals referee which denied her claim for unemployment compensation benefits. We affirm.
The appeals referee’s findings of fact are supported by competent substantial evidence, and therefore, the UAC properly adopted the findings of the appeals referee. Fink v. Florida Unemployment Appeals Comm’n, 665 So.2d 373, 374 (Fla. 4th DCA 1996). Based on those findings of facts, the UAC properly concluded that the claimant voluntarily left employment without good cause within the meaning of the unemployment compensation statute. Accordingly, we affirm the order under review.
Affirmed.